Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL OFFICE ACTION
	Claims 1-20 are pending in this reissue of U.S. Patent No. 9,704,465 (hereinafter “the '465 patent” issued from application no. 15/245,117 which was a CIP of US 9,424,824 issued from application no. 14/828,416 which was a CIP of US 9,111,517 issued from application no. 14/178,148 claiming priority to provisional application 61/763,439 filed Feb. 11, 2013.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘465 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

Priority
Application Data Sheet (ADS)
The application data sheet (ADS) filed on 8/2/2018 is objected to because the domestic benefit information does not properly identify the priority chain of this application.  
For instance, the ADS correctly identifies the instant application as a reissue of patent 9,704,465.  However, it does not properly identify the ‘117 application as a CIP of the ‘824 Patent; does not properly identify the ‘416 application as a CIP of the ‘517 Patent.  
See the Reissue Application Filing Guide for more information at: http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
In particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt to ensure that these changes are acted upon and corrected by the appropriate official.

Preliminary Amendment
Preliminary amendment filed 8/2/2018 has been entered and considered.  However, this amendment is not in compliance with 37 C.F.R. 1.173 (See below).
Non-Compliance with 37 C.F.R. 1.173
CFR 1.173 states:

(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). 

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Many of the claim have been amended, but proper markings for the matter added and the matter omitted has not been shown.  Applicant is reminded that all amendments must be made relative to the patent and not relative to the previous amendment.   Appropriate correction is required or the subsequent response will be held non-bonafide
Additionally the amendment to the claims fail to comply with CFR 1.173 (c) which states: 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. (emphasis added)

Applicant’s subsequent response must include an explanation of support for the claim amendments. 
Applicant’s submission further fails to comply with 37 C.F.R. 1.173(a)(1), which states:
(a) Contents of a reissue application. An application for reissue must contain the entire specification, including the claims, and the drawings of the patent. No new matter shall be introduced into the application. No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent, pursuant to 35 U.S.C. 251. 
(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. Additionally, a copy of any disclaimer (§ 1.321 ), certificate of correction (§§ 1.322  through 1.324 ), or reexamination certificate (§ 1.570 ) issued in the patent must be included. (See also § 1.178).

Applicant’s submission is not in double column format and needs correction. 
REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175. The nature of the defect(s) in the 10/3/2018 Declaration is set forth below.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Reissue declaration filed 10/3/2018 merely indicates “claim 1” and does not identify at least one error.

Rejection under 35 U.S.C. 251 - RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:

  (2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))

In this case, Independent claim 1, has been broadened by omitting the following limitations that were recited in claim 1 in the ‘465 patent: 
“attachment mechanism, the attachment mechanism providing for selective attachment and removal of the sound capture device, and wherein the sound augmentation device captures a first sound produced by the acoustic instrument”
 
Independent claims 11 and 16 have been broadened similarly, removing limitations directed to the attachment mechanism (e.g. Claim 11 omits “wherein the vibrator is attached to a surface of the acoustic instrument, the attachment mechanism providing for selective attachment and removal of the vibrator”; claim 16 omits that the sound capture device is removably attached.  

Moreover, independent claims 1 omits the following limitation that was 

surrendered in the original prosecution of parent patent 9,111,517 (app. 14/178,148):
“the attachment mechanism comprising a magnetic pad affixed to the flat surface of the acoustic instrument, the attachment mechanism providing for selective attachment and removal of the sound capture device by magnetic attraction…”

Independent claims 11 and 16 omit similar language as quoted above.
During prosecution of the '148 application, the independent claims were amended (See amendment filed 6/5/2015) to include variations of the limitations above, which lead to allowance.  These limitation are now omitted from independent claims 1, 11, and 16.  Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryle et al. (US 2010/0313740; hereinafter Ryle) in view of Langberg (US 2008/0156167).
Regarding claim 1, Ryle discloses:
A sound augmentation device (¶140-143) attached to a surface of an acoustic instrument (¶51), the sound augmentation device comprising: 
an input source communicatively coupled to the sound augmentation device (¶183-184; Fig 8d); 
an audio signal router (serial interface 884) communicatively coupled to the input source, the audio signal router receiving a digital audio signal from the sound augmentation device (¶186);

an amplifier communicatively coupled to the digital signal processor (¶192-193); 
Ryle does not specifically disclose:
a vibrating driver coupled to the amplifier by one of an electronic cable and a wireless connection and receiving a digital signal from the amplifier; and
a battery electrically connected to each of the audio signal router and the digital signal processor and the amplifier and wherein the vibrating driver is positioned to selectively contact the flat surface of the acoustic instrument and create a vibration of the surface of the acoustic instrument based on the digital signal received from the amplifier to produce an augmented audio signal.


However, Langberg teaches an analogous sound augmentation device attached to an instrument (¶ 38 and 42), a vibrating driver (102) (See ¶ 38); and a battery 105 electrically connected to an amplifier (¶40), wherein the vibrating driver is positioned to selectively contact a surface of the acoustic instrument and create a vibration of the surface of the acoustic instrument based on the digital signal received from the amplifier to produce an audio signal (¶ 38, 43). In light of the teachings of Langberg, it would have been obvious to a person having ordinary skill in the art to modify the sound augmentation device described in Ryle, by attaching it to an instrument and having a battery and vibrating driver of so that the vibrating driver would have been communicatively coupled to the amplifier and received a digital signal from the amplifier, and the battery would have been electrically connected to the router, processor and amplifier, because the disclosure of Langberg allows musicians to switch back and forth between instruments without having to stop playing. (See Langberg ¶11)
Regarding claim 2, Ryle discloses: The sound augmentation device of claim 1 wherein the acoustic instrument comprises at least one of a guitar, a ukulele, a violin, a viola, and a banjo. 
Regarding claims 3 and 4, Ryle does not specifically disclose: 	
(as per claim 3) wherein the sound augmentation device is removably attached to an exterior surface of the musical instrument and wherein the attachment mechanism comprises at least one strap.  
(as per claim 4) wherein the sound augmentation device is removably attached to an exterior surface of the musical instrument and wherein the attachment mechanism comprises an x-brace.
(as per claim 5) wherein the sound augmentation device is removably attached to an interior surface of the musical instrument and wherein the attachment mechanism is mounted to one or more interior braces positioned inside the musical instrument.
(as per claim 6) wherein the sound augmentation device is removably attached to a sidewall of the musical instrument and further comprising a spring-loaded arm and wherein the spring-loaded arm is connected to the sound augmentation device and the vibrating driver is held in position by a tension generated by the spring-loaded arm.
However, Langberg teaches a sound augmentation device that has an attachment mechanism (“…coupling interface 103 may take the form of a mounting bracket, adapter, clamp, adhesive, or other forms or materials which direct the vibrations formed by the exciter 102 into the instrument” See Langberg ¶ 38); (“…the disclosed system may be permanently attached, removably attached, or even integrated into the structure of the acoustic instrument as indicated in FIG.  6A and 6B” See Langberg ¶47).  In light of the teachings of Langberg, it would have been obvious to one of ordinary skill in the art to modify the sound augmentation device of Ryle, by providing an attachment mechanism, in order to removably mount the device in a way that directs vibrations into the instrument.  

Regarding claim 8, Ryle teaches an electronic pickup 877 placed over the sound hole, the electronic pickup capturing the first sound. (See also, Langberg ¶ 38 and 47)
Regarding claim 9, Ryle and Langberg teach the sound augmentation system of claim 1. Ryle teaches the system further comprising: a· universal serial bus port coupled to each of the, power, the memory, and the internal digital signal processor (¶ [0107], [0197]); an auxiliary output port (888); an auxiliary input port (888); and an external digital signal processor port (625) (¶ [0190]-[0192], [0197], illustrated in Figure 8D). Ryle does not teach the universal serial bus connected to a battery. However Langberg teaches a battery (¶ [0040]). It would have been obvious to a person having ordinary skill in the art to use the battery of Langberg in the system of Ryle so that the universal serial bus would have been connected to the battery, because the battery of Langberg allows reception of a wireless signals (¶ [0040], [0047]). 
Regarding claim 10, Ryle in view of Langberg teach the sound augmentation system of claim 10. Ryle further teaches the system further comprising an external digital signal processing device communicatively coupled to the sound augmentation system, the external digital signal processing device comprising at least one a smart phone, a tablet computer, and a desktop computer (¶ (0110]-(0111], (0190]). 
Regarding independent claim 11, this claim recites substantially commensurate limitations as independent claim 1 and is therefore rejected for the same reasons.

Regarding claims 13-15, these claims recite substantially commensurate limitations as claims 3, 4, and 8, respectively, and are therefore rejected for the same reasons. 
	Regarding claim 16, this claim recites substantially commensurate limitations as independent claim 1 and 7, and is rejected for the same reasons. 
	Claims 17-20 recite substantially commensurate limitations as claims 10, 8, 3, and 4, respectively, and are therefore rejected for the same reasons. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAMERON SAADAT/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/WHC/
Primary Examiner, Art Unit 3992

/H.B.P/Supervisory Patent Examiner, Art Unit 3992